     Case 2:15-cv-01148-KJM-JDP Document 147 Filed 03/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC ZACHARY ANDERSON,                               No. 2: 15-cv-1148 KJM JDP P
12                         Plaintiff,
13             v.                                          ORDER
14    TIM VIRGA, et al.,
15                         Defendants.
16

17                  Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action

18   pursuant to 42 U.S.C. § 1983. On August 18, 2020, a settlement conference was held in this

19   action. This action settled. On October 21, 2020, the parties filed a stipulation to dismiss this

20   action.

21                  On February 24, 2021, plaintiff filed a letter stating that he did not receive the money

22   agreed to in the settlement. Plaintiff is reminded that payment of the settlement money can take

23   up to six months from the date the paperwork is signed.

24                  IT IS HEREBY ORDERED that within fourteen days of the date of this order,

25   defense counsel shall inform the court of the status of the payment of the settlement money.

26   Dated: March 1, 2021

27   And1148.ord
28
                                                          1
